Title: To George Washington from William Gordon, 30 August 1784
From: Gordon, William
To: Washington, George



My dear Sir
Jamaica Plain [Mass.] Aut 30. 1784

Your obliging letter of the 10th instt was recd the last thursday. With the greatest pleasure I read of the health & welfare of Self & family. I was glad, that the Boston Paper came regularly; & that you may be perfectly satisfied with its continuance, inform You that it costs me nothing being admitted to the benefit of clergy—that the very covers which save my using my own paper when I write you letters cost me the same, the printer refusing to take any thing for them—that I have no further service for it when I have lookt over it—& that Mumford the Postman takes it every monday at my door in his way to Providence. The sending it serves as an amusement & relaxation on a day when from the work of the preceeding I am unfitted for close application.
The Friendship You discover in your second paragraph, for with me it shall not pass for mere politeness, calls for the warmest returns; & added to the pleasure with which I was feasting my mind, in the contemplation that through the aide of a Boston Merchant fully conversant with the business I had procured a quintal of the best fish that Marblehead afforded, & which only waited an opportunity of being put on board for Alexandria for your Excellency’s table. It is to go by the first ship that offers which I expect will be ere this can get to Mount Vernon. Whenever received view it as a small tribute, the mite of affection for services done to an insignificant individual, a rising & growing country, & the rights & liberties of mankind. I formed my purpose of thus expressing my gratitude, when I heard you while at dinner speak in praise of salt fish.
Mrs McCauly Graham expressed her obligation to you, upon

reading the paragraph respecting her. Mrs Haley is at Newport. You will have my wishes & prayers for your safety & success, whenever you put your pack saddles upon the beasts of burden & proceed upon your western expedition. That the class of settlers should pay more attention to convenience than right, is not to be so much wondered at, as that men in a superior form should have paid off their bonds to You for hard cash with depreciated notes at the rate of about a shilling in the pound, & at a period when You was hazarding your life for their liberties & property. But numbers have pretended great patriotism, while they have been destitute of common honesty, & were aiming only at private interest under the mask of public virtue. Thus it has been in all countries & in all ages; & the more the pity.
Your family, I judge, is increased by the presence of the Marquis. My most respectful compliments to him. You wished to get rid of all your Negroes, & the Marquis wisht that an end might be put to the slavery of all of them. I should rejoice beyond measure could your joint counsels & influence produce it, & thereby give the finishing stroke & the last polish to your political characters. Could it not be contrived that the industrious among them might be turned into copy-holders on the lands of their present masters, & by having a special interest in the produce of their labors be made ⟨mutilated⟩ more profit than at present? A⟨nd c⟩ould not this in its consequences excite the lazy to exertions ⟨tha⟩t might prove highly beneficial? I am not for letting them all loose upon the public; but am for gradually releasing them & their posterity from bonds, & incorporating them so in the states, that they may be a defence & not a danger upon any extraordinary occurrence.
Mrs Gordon unites in best wishes for your Excellency, your Lady, Dr Stewart & Lady, the grandchildren, Mr & Mrs L. Washington. When you see him pray remember me to Dr Craik. With the ⟨sincerest⟩ regard I remain my Dear Sir Your affectionate friend & humle Servt

William Gordon

